DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Species I, Sub-species A, claims 1-20 in the reply filed on 01/18/2022 is acknowledged. The traversal related to Fig. 3-6 and Fig. 7-9 to redefine as species found persuasive however claims 6-20 do not read on elected species of Fig. 3-6 as a third stem section is only present in non-elected species of Fig. 7-9 and therefore withdrawn from consideration.

 Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3. Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Lind et al (US 2014/0087587 A1) in view of Tanaka et al (JP 2009-054871).

Regarding claim 1: Lind teaches in Fig. 1A, 2A-3A, 5-6D, para [0029], [0031]-[0035], [0048], [0056]-[0057] about a substrate support assembly comprising:
a platen 120 characterized by a first surface configured to support a semiconductor substrate;
a first stem section 130 coupled with a second surface of the platen opposite the first surface of the platen; and
a second stem section 150 coupled with the first stem section, the second stem section comprising:
a housing 154,
a rod holder 300 disposed within the housing,
a connector 310 seated within the rod holder at a first end of the connector,
a heater rod (one of 210) disposed within the first end of the connector,
a heater extension rod (one of 260) coupled with the connector at a second end of the connector,
an RF [0040] rod (one of 210),
an RF [0040] extension rod (one of 260) extending through the rod holder 240, and
an RF strap 240 coupling an end of the RF extension rod with an end of the RF rod.

Regarding the limitation “an RF strap coupling an end of the RF extension rod with an end of the RF rod”, Tanaka also teaches the same limitation in paragraphs [0045]-
[0046] and figures 1, 4: lower ends of functional rod members (62) and outgoing terminals (128) are electrically connected with each other via conductive members (130) made of flexible and compressible/extensible metal plates).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Tanaka’s teachings to Lind’s device to prevent damage of a placing stand itself by preventing generation of large thermal stress and suppressing supply current for corrosion prevention (Tanaka, abstract)

Regarding claim 2: Lind teaches in Fig. 2A about wherein the connector is removably seated within the rod holder, wherein the second end of the connector extends through the rod holder, and wherein a gap is maintained (by the upper part of 240 in Fig. 2A) and  between the rod holder and the heater extension rod.


Regarding claim 3: Lind teaches in Fig. 2A wherein the housing defines an aperture  ([0057] teaches 300 has apertures) proximate a location where the second stem section 150 couples with the first stem section 130.

Regarding claim 4: Lind teaches in Fig. 2A wherein a guide e(vertical part of 110 extending through 300 to the housing) and ) extending from the first stem section 130 is accessible through the aperture defined in the housing.

Regarding claim 5: Lind teaches in Fig. 2A wherein the RF extension rod (one of 260) is fixedly coupled in the rod holder 300 (by 250 or upper part of 240 or 310), and wherein the RF strap (upper part of 240 or 250) comprises a flexible coupling configured to accommodate thermal expansion of the RF rod.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897